



Exhibit 10.1


ALPHA AND OMEGA SEMICONDUCTOR LIMITED
CALENDAR YEAR 2017 EXECUTIVE INCENTIVE CASH BONUS PLAN


The following is a summary of the operation of the Executive Incentive Cash
Bonus Plan (the “Plan”) established by Alpha and Omega Semiconductor Limited
(the “Company”) for the calendar year ending December 31, 2017.


Participants


Executive officers and Vice Presidents.


Performance Bonus


Participants are eligible to receive a cash bonus based on the level of
attainment of pre-specified corporate performance goals. The Company’s
compensation committee establishes the performance goals to be attained.


Performance Goals


The corporate performance goals for cash bonus for calendar year 2017 are
revenue and GAAP operating income. The amount of bonus earned is based on the
level of attainment of a range of revenue and GAAP operating income for the
year. A specified minimum amount of each of the revenue and GAAP operating
income goals must be achieved before payment of an award under the Plan. The
actual aggregate amount of the award earned by an executive officer for the
calendar year will range from $0 to the maximum amount established for that
officer (as set forth below) depending on the level of attainment of the
performance goals.


Target Bonus Awards


The Company’s compensation committee establishes the cash bonuses payable based
on the level of attainment of the corporate performance goals. The target
bonuses for each executive officer for calendar year 2017, as a percentage of
base salary, are as follows:


Name
Title
Minimum Bonus
Target Bonus
Maximum Bonus
Mike F. Chang
Chief Executive Officer
20%
100%
 220%
Yifan Liang
Chief Financial Officer and Corporate Secretary
12%
60%
132%
Yueh-Se Ho
Chief Operating Officer
12%
60%
132%
Daniel Chang
Senior Vice President of Marketing
12%
60%
132%






